DETAILED ACTION

NOTE:  This Office action replaces the prior Office action mailed February 4, 2022 and corrects an inadvertent error therein.  The prior Office action mailed February 4, 2022 is hereby vacated. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed August 23, 2021 is acknowledged and has been entered.  Claims 76 and 81 have been amended.
	 
2.	Claims 76, 81, and 86 are pending in the application and are currently under prosecution.

Election/Restrictions
3.	As before noted, the restriction and election requirements set forth in any of the preceding Office actions have been withdrawn in favor of rejoinder of the presently claimed subject matter.  

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on July 12, 2001.  It is noted, however, that Applicant has not yet filed a certified copy of Application 0117057.0 as required by 37 CFR 1.55.
As before noted, it appears that the document filed August 5, 2011 may perhaps 1.  Per M.P.E.P. § 215, a copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 C.F.R. § 1.55(g) for a certified copy.
Again, the requirement for a certified copy of the foreign application in 37 C.F.R. § 1.55 (f) and (g) will also be considered satisfied in an application if a prior-filed nonprovisional application for which a benefit is claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) contains a certified copy of the foreign application and such prior-filed nonprovisional application is identified as containing a certified copy of the foreign application; however it appears that Application 10/380,6232 contains only a copy of a copy of a certified copy of Application 0117057.0.
At pages 6 and 7 of the amendment filed June 25, 2020 Applicant acknowledged this deficiency, indicating their right to update the claim for priority with a certified copy of Application 0117057.0 is reserved.

Declaration
5.	The declaration under 37 C.F.R.  § 1.132 by Pierre Broqua filed January 8, 2021 is insufficient to overcome the following rejections as set forth in the last Office action:
(a)	 The rejection of claims 81 and 86 under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over U.S. Patent No. 7,695,722 in view of Jiang et al. (J. Med. Chem. 2001 Feb 1; 44 (8): 453-67);
(b)	The rejection of claim 76 under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AlA 35 U.S.C. 103(a) as obvious over Jiang et al. (J. Med. Chem. 2001 Feb 1; 44 (3): 453-67), as evidenced by Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102) and Agersø et al. (Eur. J. Pharm. Sci. 2003 Nov; 20 (3): 335-40);
(c)	The rejection of claims 81 and 86 under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over U.S. Patent No. 7,695,722 in view of Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102); and
J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102). 
The declaration states “[to] the extent that [Jiang et al. (J. Med. Chem. 2001 Feb 1; 44 (8): 453-67) and Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102)]3 may teach or suggest the invention claimed in the above-referenced application, the relevant disclosures were derived from myself and my co-inventor, Martin Lück.” 
The reasons why the declaration is insufficient to overcome the above-mentioned rejections are as follows:
	(a) 	With regard to the first and second of the above-mentioned rejections, Jiang et al. is prior art under 35 U.S.C. § 102(b);4 and  
	(b)	With regard to the third and fourth of the above-mentioned rejections, more than 10 years after the invention, the declaration states only that to the extent that Broqua et al. may suggest the claimed invention, relevant disclosures thereof were derived from the instant co-inventors, but an affidavit or declaration under 37 C.F.R. § 1.132  that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017).  See M.P.E.P § 2132.01.  A declaration by the inventor or at least one joint inventor establishing that the relevant In re Mathews, 408 F.2d 1393, 161 USPQ 276 (CCPA 1969); In re Facius, 408 F.2d 1396, 161 USPQ 294 (CCPA 1969).  See M.P.E.P. § 715.01(c).  Notably, if there is evidence that a co-author of Broqua et al. has refused to disclaim inventorship and believes himself or herself to be an inventor, the inventor's affidavit or declaration will not be enough to establish that the inventor or the at least one joint inventor is the sole inventor of the subject matter in the article and the rejection will stand. Ex parte Kroger, 219 USPQ 370 (Bd. App. 1982).  Accordingly Applicant is advised that while the other coauthors need not submit an affidavit disclaiming inventorship, if submitted, a disclaimer by all other coauthors will be considered.  It is also possible to overcome the rejection by adding the coauthors as joint inventors to the application if the requirements of 35 U.S.C. 116, third paragraph, are met. In re Searles, 422 F.2d 431, 164 USPQ 623 (CCPA 1970).  See M.P.E.P § 2132.01.   

6.	The declaration under 37 C.F.R.  § 1.132 by Andreas Hugerth filed August 23, 2021 is insufficient to overcome the rejections of claims 76, 81, and 86 under pre-AIA  35 U.S.C. 102(a) and/or 35 U.S.C. 103(a) as set forth in the last Office action.  See the rejections that follow for explanation.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed February 23, 2021.

Claim Rejections - 35 USC §§ 102 and/or 103
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	The rejection of claims 81 and 86 under pre-AIA  35 U.S.C. 103(a), as being unpatentable over U.S. Patent No. 7,695,722 in view of U.S. Patent No. 5,925,730, is maintained.
Beginning at page 6 of the amendment filed August 23, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The claims are drawn to a kit.  According to claim 81 the claimed kit comprises a first component comprising a lyophilized acetate salt of a peptide having a structure according to formula 1 with mannitol and a second component comprising water or an aqueous solution of mannitol (i.e., a solution of mannitol in water).  According to claim 86 the claimed kit further comprises instructions of use of the kit.
In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  Thus, the copy of instructions for use is non-statutory subject matter and cannot be relied upon to provide patentability over the prior art because the instructions impart no new or limiting feature to the material, structural, or functional attributes of the claimed product or its components.  See M.P.E.P. § 2112.01.
With that point in mind, it is further noted that even if the claimed invention might be intended for use in a particular manner that may differ from the manner by which the kit suggested by the prior art may be used, where the latter is materially indistinguishable from the claimed invention, the intended use of the former is not given patentable weight.  In other words it is of no importance here how the claimed invention is intended to be used since the kit suggested by the prior art cannot otherwise be distinguished from the claimed invention.  Even if the claims were to be amended to expressly recite an intended use in the preamble (e.g., for use in treating of prostate cancer), the kit suggested by the prior art is not materially or structurally distinguishable from the claimed invention and could therefore be used in the manner intended for the claimed invention, such that even if the claims were to recite an intended the recitation would not serve to limit the subject matter claimed.
M.P.E.P. § 2111.02. states:  

If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  

On this subject, it is noted that according to claim 81, the first and second components combined form an injectable pharmaceutical composition, but clearly the injectable pharmaceutical composition that may be formed by the combination of the first 5  However, even if the first component was not a lyophilized salt of a peptide with mannitol, given the broadest, reasonable interpretation, it should be presumed the first and second components may remain separate because it should be understood that the kit is intended to provide a practitioner with the lyophilized acetate salt of the peptide and a pharmaceutically acceptable carrier (water or an aqueous mannitol solution) for dissolution of the lyophilized peptide salt.  It follows then that, as the prior art suggests a kit comprising this same peptide salt and a pharmaceutically acceptable carrier for use in resuspending the peptide salt, there are not any actual material or structural differences between the kit suggested and the claimed invention. 
Claim 81 recites the injectable pharmaceutical composition is suitable for administration to a human patient and so would be the composition prepared by resuspension of the same peptide salt using the pharmaceutically acceptable carrier (e.g., water) as contained by the kit suggested by the prior art.  A composition prepared by combining the peptide and water or an aqueous solution of mannitol, as suggested by the prior art, would be identical to the composition that might be prepared by combination of the first and second components of the claimed invention.  If the latter is suitably administered to a human patient, the former must also be.   
Claim 81 recites “the acetate salt is present a concentration of 20 mg/ml or 40 mg/ml in 5% aqueous mannitol”6; and certainly the kit suggested by the prior art could be used to prepare just such a solution.
Claim 81 recites, “wherein the composition does not form a gel depot within 30 minutes of formation of the composition”.  Here, again, it is duly noted that the invention 7  The invention is not a composition that does not form a gel depot within 30 minutes of its formation.  Given the fact that the components of the kit suggested by the prior art are indistinguishable from the components of the claimed invention or that any minor differences (i.e., the presence of mannitol) should be considered obvious,8 if not inconsequential or of little import,9 it stands to reason that a composition formed upon combining the components of the kit suggested by the prior art will have the same properties as those exhibited by a composition formed by combining the first and second components of the claimed invention.10  Furthermore, inasmuch as it is understood that “a gel depot” is a pharmacological term that describes an injectable formulation for sustained release of a drug or therapeutically active agent (e.g., a peptide) over an extended period of time following its administration, because the claimed invention is a kit, and not a method, it is apparent that not only must the components of the kit not be admixed and/or used, but a composition formed upon admixture of the components is not injected into the body of a subject (patient), such that a depot might ever form.  To be 11  So, the composition will not form a gel depot within 30 minutes of its formation, if it is not injected into a subject (patient).12  Per M.P.E.P. § 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  Here, the claims are drawn to a product, not a process, and accordingly it is merely implied that the components of the kit might be combined to form a composition, and if the composition were to be formed, it might be injected.  Nevertheless, since the invention is a kit, and not a method comprised of a step by which a composition formed by the combination of the first and second components is administered, provided that the kit suggested by the prior art and the claimed invention are materially and structurally indistinguishable, the combination of the components of the kit suggested by the prior art should yield a composition that exhibits all of the properties of a composition formed by combination of the first and second components of the claimed invention.  In other words, if a composition formed by combination of the first and second components of the claimed invention does not form a gel13 within 30 minutes of formation, so then must a composition formed upon combination of the components of the kit suggested by the prior art not do so.  Once again, 
Even if it might be argued that the absence of gel formation within 30 minutes of formation of a composition formed by combining the first and second components of the claimed invention would not have been expected, Applicant is reminded that the discovery of a new property or use of a previously known composition, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known composition.  See In re Spada, 911 F.2d 705, 15 U.S.P.Q.2d 1655 (Fed. Cir. 1990). Mere recognition of latent properties in the prior art does not render nonobvious an otherwise In re Wiseman, 201 USPQ 658 (CCPA 1979). Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. § 2145.
Considering these facts, it should be evident that even if the kit disclosed by the prior art is intended for use in diagnostics, it is aptly noted that van Groeninghen expressly teaches the peptides of the which the disclosed kit is comprised are GnRH analogues, which are used in treating tumors.14  Furthermore, as noted, Semple et al. teaches a GnRH antagonist peptide having a structure identical to the peptide according to the instant claims, which, as disclosed by Semple et al., is also to be used in treating tumors, as well as to regulate fertility. 15  This is a rejection under 35 U.S.C. § 103 and although an invention may not be identically disclosed or described, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art, a patent may not be obtained.  Here, given the disclosures by van Groeninghen and Semple et al., even though the kit disclosed by van Groeninghen is described as being suitably used for the detection of GnRH receptors, it would have been immediately obvious to one ordinarily skilled in the art that the same kit (or more aptly its components) may be used to treat tumors, as well as to regulate fertility.  Therefore, given the recognized marketability of kits, which provide convenience and greater uniformity to scientific investigators and clinicians, it would have been obvious to one ordinarily skilled in the art at the time of the invention to manufacture a kit according to the instant claims, which comprises a first component comprising a lyophilized acetate salt of the peptide having the formula recited by the instant claims with mannitol and a second component consisting of a water or an aqueous solution of mannitol.
Notably much of Applicant’s arguments address one or the other of the references, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here too it seems pertinent to remind Applicant is reminded that the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  Clearly the peptide or more particular the acetate salt of the peptide was known in the art at the time of the invention, as were kits.  Given the fact that it was known at the time that the peptide or salt thereof and a pharmaceutically acceptable solvent (e.g., water) could be used, for example, to treat cancer or regulate fertility, as disclosed by Semple et al., as well as the fact that not only were kits were very much in use at the time and for good reason, but van Groeninghen expressly teaches kits comprised of GnRH analogues such as the peptide or acetate salt thereof, there would have been an clear impetus to manufacture a kit according to the claims, which comprises the peptide or acetate salt thereof and water or an aqueous solution of mannitol (for dissolution of the lyophilized peptide or salt thereof).  Applicant is reminded that when there is a design need or market pressure to solve a problem (e.g., the treatment of a tumor) and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Here, it would not even have been of mild concern that the claimed invention (i.e., a kit) could have been readily 16 and therefore it is submitted that this matter represents a clear, “text-book” case of obviousness under 35 U.S.C. § 103.
Thus, Applicant’s arguments have been carefully considered, but not found persuasive and it is submitted that, here, the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103 since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references and in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success. 

12.	Claims 81 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,695,722 in view of Jiang et al. (
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
J. Med. Chem. 2001 Feb 1; 44 (3): 453-67).  
Beginning at page 10 of the amendment filed August 23, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
	The claims are drawn to a kit comprising a first component comprising the lyophilized acetate salt of a peptide having a structure according to formula 1 with mannitol and a second component comprising water or an aqueous solution of mannitol.  As before noted, U.S. Patent No. 7,695,722 (van Groeninghen) expressly kits comprising peptides or more particularly peptides that function as GnRH analogues, which are used in treating tumors.  Though van Groeninghen does not expressly teach the acetate salt of a peptide having a structure according to formula 1, this same acetate salt of a peptide is described by Jiang et al. as having the designation FE200486 and as being an GnRH analogue for use in treating tumors and other sex-hormone dependent pathologies (e.g., endometriosis); in addition Jiang et al. describes the preparation of the peptide or the 17 as well as a kit comprising reagents used to conduct experiments, which was purchased from a  commercial source.18  This disclosure by Jiang et al. alone would have rendered the claimed invention obvious to one ordinarily skilled in the art but certainly the teachings of van Groeninghen in view of Jiang et al. would have provided the artisan with clear impetus to practice the claimed invention since van Groeninghen teaches kits comprising peptides that act as GnRH analogues to be used therapeutically and Jiang et al. teaches the acetate salt of the peptide of formula 1, as well as the use of an aqueous solution of mannitol for use in resuspension of a lyophilized preparation of the acetate salt of the peptide.  Applicant has traversed the propriety of maintaining this rejection, arguing that van Groeninghen teaches a diagnostic kit, not a therapeutic kit, but this argument is not persuasive since this rejection is set forth under 35 U.S.C. § 103.  Applicant is duly reminded that the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Here, since van Groeninghen teaches kits comprising peptides that act as GnRH analogues to be used therapeutically and Jiang et al. teaches the acetate salt of the peptide of formula 1 for use in treating tumors (and other sex-hormone dependent pathologies), it would have been immediately obvious to one ordinarily skilled in the art to practice the claimed invention by manufacturing a kit comprising a first component comprising the lyophilized acetate salt of a peptide having a structure according to formula 1 with mannitol and a second component comprising water or an aqueous solution of mannitol.  Inasmuch as Applicant’s arguments are essentially a reiteration of the arguments made in traversing the above rejection, it is noted that additional explanation as to the reasons why Applicant’s arguments are not found persuasive are provided in addressing those arguments above.    

13.	Claim 76 is rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the Jiang et al. (
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
J. Med. Chem. 2001 Feb 1; 44 (3): 453-67), as evidenced by Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102) and Agersø et al. (Eur. J. Pharm. Sci. 2003 Nov; 20 (3): 335-40).
Beginning at page 11 of the amendment filed August 23, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
As explained previously, together with Agersø et al., Broqua et al. is cited as evidence that the composition suggested by the prior art is a composition that has or should be expected to have the properties of the claimed invention.
Notably the Patent Trial and Appeal Board has already affirmed a rejection of a claim that is substantially the same as the present claim as being drawn to an invention that would have been obvious to one ordinarily skilled in the art at the time of the invention over Jiang et al. (see the Decision On Appeal mailed February 14, 2019).  As explained previously, the fact that the composition, as now claimed, consists of the acetate salt of the peptide, water, and mannitol does not render the claimed invention any less obvious over the teachings of Jiang et al.  Once again, this is because Jiang et al. teaches a composition consisting of the acetate salt of the peptide, water, and mannitol and moreover, as discussed at length in previous Office actions, the composition suggested by the teachings of Jiang et al. is, absent a showing of any unobvious difference, deemed indistinguishable from the claimed invention and is fully expected to exhibit all of the properties of the claimed invention.  Moreover, as also discussed in previous Office actions, the properties of the claimed invention (or the composition suggested by the prior art) should not have been unexpected. 
To rebut this case of obviousness Applicant has provided a declaration by Dr. Andreas Hugerth.  In this declaration, as Applicant has argued, Dr. Hugerth opines that Jiang et al. fails to provide an injectable composition for human administration.
This argument is not understood because the composition that is described by Jiang et al. is materially indistinguishable from the claimed composition and it only stands to reason that if the claimed composition can be suitably used for human administration 
If it was Applicant’s intent to argue that though Jiang et al. describes a composition that is indistinguishable from the claimed composition but fails to demonstrate its use in a process that comprises administering by injection the composition to a human, the invention is a composition, not a method.  It is therefore not necessary that Jiang et al. teaches the administration of the composition to a human subject (patient); Jiang et al. need only teach the composition or in the alternative provide teachings that render the composition obvious.  Nevertheless, it is aptly noted (once again) that Jiang et al. expressly teaches the administration of a composition comprising the acetate salt of the peptide of formula 1 in an aqueous solution comprising 5% mannitol by subcutaneous injection (see, e.g., the abstract).  Although Jiang et al. injected the composition into experimental animal subjects (i.e., rats), it is clear from the disclosure that the composition is capable of being administered by the same route to a human subject (patient).  In other words, since the composition can be administered by subcutaneous injection to a rat, it can also be administered by injection to a human subject (patient).
Applicant’s has further argued, in essence, that a rat is not a human and therefore, perhaps at best, Jiang et al. discloses the results of a preclinical study that laid a foundation for hope that FE200486 (i.e., the acetate salt of the peptide of formula 1) would be found useful for treating prostate cancer in humans. 
In response, the claims are drawn to a composition, not a method for treating prostate cancer in human patients.  The prior art need only teach or in the alternative suggest the practice of the claimed invention; i.e., the manufacture of a composition comprising the acetate salt of the peptide of formula 1, water, and mannitol.  It is not necessary that the prior art teach the use of the composition to treat prostate cancer in humans. 
Notably at page 14 of the amendment filed August 23, 2021, citing the declaration by Dr. Hugerth, Applicant has remarked that “Applicants ‘have now discovered that certain peptides according to general formula 1 are capable of forming a gel after subcutaneous injection, and that this gel can act as a depot from which the peptide is released over a period of weeks or even months’”, but the “discovery” that, following subcutaneous injection, FE200486 is slowly released into circulation was not Applicant’s in situ at the site of injection immediately following their administration. 
Applicant has argued that the declaration by Dr. Hugerth establishes that given the teachings of Jiang et al. no reasonable expectation of success in practicing the claimed 
In response, it is not understood why one ordinarily skilled in the art at the time of the invention, when given the teachings of Jiang et al., could not very easily have formulated a composition comprising the acetate salt of the peptide of formula 1, water, and mannitol in which the concentration of the acetate salt is 20 or 40 mg/ml, especially when it is evident that Jiang et al. expressly teaches the formulation of a composition comprising FE200486 (i.e., the acetate salt of the peptide of formula 1) in water or an aqueous solution of 5% mannitol in which the concentration of the peptide salt is 50 mg/mL (see, in particular, Table 2 at page 460).19  Not only does Jiang et al. describe a composition that is materially indistinguishable from the claimed invention, but Jiang et al. also discloses that even at such a high concentration the peptide salt did not form a gel in vitro even after 1 week of storage at ambient temperature (see, in particular, Table 2 at page 460); therefore it is submitted that Jiang et al. describes a composition that is also functionally indistinguishable from the claimed invention in that it too does not form a gel within 30 minutes of its formulation.  Is this composition injectable?  Despite the fact that the solution of 50 mg/mL is described by Jiang et al. as appearing turbid with some sediment, it certainly should be a composition that is capable of being injected.  Besides, Jiang et al. teaches the administration of a very similar composition comprising the same peptide salt by subcutaneous injection into rats to provide for sustained bioavailability and enduring therapeutic effect over an extended period of time following the administration.  Thus, even if it might be argued that Jiang et al. does not clearly anticipate, it is submitted that it would have been obvious to produce a composition comprising the acetate salt of the peptide, water, and mannitol in which the concentration of the peptide salt is 20 or 40 mg/mL, if for no other reason, to determine if it might be administered to a subject to provide for sustained bioavailability and enduring therapeutic effect over an extended 
Is the composition taught or suggested by the prior art capable of being administered to a human by injection?  Yes - there is no reason to think otherwise; and again, even if it might be argued that Jiang et al. does not clearly anticipate, it is submitted that it would have been obvious to produce a composition comprising the acetate salt of the peptide, water, and mannitol in which the concentration of the peptide salt is 20 or 40 mg/mL, if for no other reason, to determine if, when administered to a human subject, it will provide for sustained bioavailability and enduring therapeutic effect over an extended period of time following the administration.
Here it seems pertinent to remind Applicant that the issue of the appropriateness of applying an “obvious to try” rationale was recently addressed by the U.S. Supreme Court in deciding KSR Int'l Co. v. Teleflex Inc.   In that case, the Court opined:

[The appeals] court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Id. at p. 1390.
 
Therefore, if Jiang et al. does not clearly anticipate, and in the alterative renders the claimed invention “obvious to try”, it is evident that such a rationale cannot be counted out as wholly inappropriate in determining obviousness under 35 U.S.C. § 103.  As discussed by Jiang et al., there was at the time a design need or market pressure to solve a problem, or more particularly to improve the management of sex steroid-dependent diseases such as prostate cancer by development of long acting GnRH analogue therapies, when presented with the teachings of Jiang et al., a person of ordinary skill in the art would have had good reason to pursue the option made known by the prior art, which was clearly within his or her technical grasp.  Here Jiang et al. notes the limitations of the most potent and long acting GnRH antagonists presently in clinical and suggests there is strong evidence of an inverse relationship between concentration and bioavailability, which limits their use to preparations thereof having concentrations lower 20  Jiang et al. suggests then that there is need to identify a preparation of another GnRH antagonist in which the antagonist has greater solubility, such that it would become possible to administer greater, more sufficient quantities thereof in single doses administered relatively more infrequently.21  Here, too, Jiang et al. points the artisan directly to a solution of the acetate salt of the peptide of formula 1, which is designated thereby as FE200486, disclosing the finding that an aqueous solution thereof having a concentration as high as 50 mg/mL is stable in vitro for at least 1 week following its formulation22 and the finding that its administration provided for sustained release of the peptide over an extended period of time (e.g., about 40 days), which was effective to maintain a maximal inhibition of LH.23  Given the evident success, Jiang et al. teaches their findings should preclude the need of slow release formulation24 to achieve gonadotropin inhibition for more than a month following an administration of a relatively more concentrated dose of FE200486.  These disclosures are fully expected to have led to the successful practice of the claimed invention and accordingly it certainly seems that a composition according to claim 76 is the product, not of innovation, but of ordinary skill and common sense.  
in situ at the site of the injection.  Once again, the prior art need only teach or suggest the production of the claimed invention, which is a product and not a method; therefore it is not necessary that the prior art teach any particular use of the product (e.g., the use to the product to treat prostate cancer).  Here, so long as the composition suggested by the prior art is materially indistinguishable from the claimed invention, and could be demonstrated to have the properties of the claimed invention (e.g., the capability of being administered to a human),25 then, the prior art either anticipates or renders obvious the claimed invention.
The merit of Dr. Hugerth’s declaration has been given very careful consideration but in large part it appears to opine that the art is unpredictable and that it is not clear that on the basis of the teachings of Jiang et al. alone that the claimed invention could been practiced with a reasonable expectation of success.
In response it would seem that the opinions expressed are in large part based on a misconception.  The claims are not drawn to a method for treating a disease (e.g., prostate cancer) in a human subject (patient) afflicted by the disease; rather the claims are drawn to a composition and a kit.  The artisan of ordinary skill in the art, when given the disclosure by Jiang et al., could have most readily and without reasonable doubt of success formulated an injectable composition comprising the acetate salt of the peptide of formula 1, water, and mannitol in which the concentration of the peptide salt is 20 or 40 mg/mL, which could have been administered to a human.  Given the teachings of Jiang 
For these reasons, although carefully considered, Applicant’s arguments, as well as the merit of the declaration by Dr. Hugerth, have not been found persuasive to obviate or overcome the stated grounds of rejection. 
 
14.	Claims 81 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,695,722 in view of Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102). 
	Broqua et al. is prior art under pre-AIA  35 U.S.C. 102(a).  Notably, although Applicant claims benefit of the filing date of United Kingdom Application 0117057.0, Applicant has not yet filed a certified copy of Application as required by 37 CFR 1.55 to perfect the claim. 
At page 18 of the amendment filed August 23, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
Applicant has argued that given the declaration under 37 C.F.R.  § 1.132 by Pierre Broqua filed January 8, 2021 Broqua et al. is not prior art.
In response, as explained above, the declaration has not been found insufficient to overcome this rejection because the declaration states only that to the extent that Broqua et al. may suggest the claimed invention, relevant disclosures thereof were derived from the instant co-inventors, but an affidavit or declaration under 37 C.F.R. § 1.132  that is only a naked assertion of inventorship and that fails to provide any context, EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017).  See M.P.E.P § 2132.01.  A declaration by the inventor or at least one joint inventor establishing that the relevant portions of the publication originated with, or were obtained from, the inventor or at least one joint inventor may be sufficient to remove a publication (such as Broqua et al.) as a reference, but the declaration must show that he or she made the invention upon which the relevant disclosure in the patent, application publication, or other publication is based. In re Mathews, 408 F.2d 1393, 161 USPQ 276 (CCPA 1969); In re Facius, 408 F.2d 1396, 161 USPQ 294 (CCPA 1969).  See M.P.E.P. § 715.01(c).
Otherwise Applicant’s arguments have been carefully considered but not found persuasive.26

15.	Claim 76 is rejected under pre-AIA  35 U.S.C. 102(a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102) (of record).
At page 19 of the amendment filed August 23, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
Applicant has argued that given the declaration under 37 C.F.R.  § 1.132 by Pierre Broqua filed January 8, 2021 Broqua et al. is not prior art.
In response, as explained above, the declaration has not been found insufficient to overcome this rejection because the declaration states only that to the extent that Broqua et al. may suggest the claimed invention, relevant disclosures thereof were EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017).  See M.P.E.P § 2132.01.  A declaration by the inventor or at least one joint inventor establishing that the relevant portions of the publication originated with, or were obtained from, the inventor or at least one joint inventor may be sufficient to remove a publication (such as Broqua et al.) as a reference, but the declaration must show that he or she made the invention upon which the relevant disclosure in the patent, application publication, or other publication is based. In re Mathews, 408 F.2d 1393, 161 USPQ 276 (CCPA 1969); In re Facius, 408 F.2d 1396, 161 USPQ 294 (CCPA 1969).  See M.P.E.P. § 715.01(c).

New Grounds of Rejection
Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

17.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.	Claims 76, 81, and 86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 76, 81, and 86 are not original claims.  According to the original claims the invention is a kit comprising a first component comprising a peptide according to formula 1 or a pharmaceutically acceptable salt thereof and a second component comprising a pharmaceutically acceptable component solvent therefor, such that said components can be mixed to provide an injectable pharmaceutical composition having a concentration of the peptide or salt thereof in the solution that is selected from 5, 10, 20, 25, 40, 60, 80 and 120 mg/ml, wherein the concentration of the said peptide or salt thereof is such that the peptide or salt thereof spontaneously forms a gel after administration and said gel acts as a depot which releases the peptide or salt thereof over a period of at least two weeks.  Support for the language of the original claims is found throughout the disclosure including in the Summary of the Invention, which discloses, “[we] have now discovered that certain peptides according to general formula 1 are capable of forming a gel after subcutaneous injection, and that this gel can act as a depot from which the peptide is released over a period of weeks or even months.” 
The instant claims recite, “the composition does not form a gel depot within 30 minutes of formation of the composition”.
It is submitted that the amendment of the claims to include this recitation introduced new concepts not adequately embraced by the specification, including the claims, as originally filed, thereby violating the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
This is because the original application describes a composition that once injected into a subject forms a gel that acts as a depot that releases the peptide or salt thereof over an extended period of time (e.g., at least two weeks or at least three months).  This composition is not the same as a composition that “does not form a gel depot within 30 minutes of formation of the composition”.
This is because it is evident that a depot is the gel that forms upon injection of the composition; if the composition is not injected, “a gel depot” will not form, not within 30 minutes and not ever.  So, since the claims do not recite the administration (injection) of the composition, it is not understood why the claims should recite, “the composition does not form a gel depot within 30 minutes of formation of the composition”, but this raises the 
Rather than describing a kit comprising components that when combined form a composition that “does not form a gel depot within 30 minutes” of its formation, it appears the original application describes a composition, which as disclosed, has an essential property of being stable prior to administration but which is capable of converting into a gel at the injection site immediately after administration.  As further disclosed, “[when] the composition is presented as a kit of parts to be administered immediately after mixing (e.g. within 30 minutes of mixing), the peptide concentration in the final solution may be higher [than 5 mg/ml], for example as much as 120 mg/ml”,  provided that the composition forms a gel only after its administration (i.e., does not form a gel during storage) and the concentration of the peptide or salt thereof is no less than 0.3 mg/ml to ensure that the gel forms soon after administration.  See the specification at page 7.  Therefore, it is submitted that the disclosure does not describe the claimed invention, namely a kit comprising the two components specified by the claims, which when combined form a composition that “does not form a gel depot within 30 minutes” of its formation; rather it seems that this disclosure describes a kit comprising said components, which when combined form a composition that does not form a gel prior to its administration by injection but which immediately forms a gel that acts as a depot at the site of injection to slowly release the peptide or salt thereof over an extended period of time (e.g., at least 2 weeks).27
It is for these reasons that it is submitted that amending the claims to recite, “the composition does not form a gel depot within 30 minutes of formation of the composition” 
It is suggested that this issue may best be remedied by amending the claims to recite the language of the original claims, which find support in the disclosure.28  For example, it is suggested that claims 76 and 86 be amended to recite, “wherein said components can be mixed to provide an injectable pharmaceutical composition having a concentration of the peptide or salt thereof in the solution that is selected from 20 mg/ml or 40 mg/ml, such that the peptide or salt thereof spontaneously forms a gel after administration and said gel acts as a depot which releases the peptide or salt thereof over a period of at least two weeks.”   

Claim Rejections - 35 USC § 103
19.	Claims 76, 81, and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP1003774-A1.
	EP1003774-A1 (Semple et al.) teaches an injectable composition comprising a peptide having a structure that is identical to that of the peptide to which the instant claims are directed, which is a GnRH analogue; see entire document.  Semple et al. teaches the acetate salt of the disclosed peptide; see, e.g., paragraph [0123].  Semple et al. teaches a composition of the peptide or acetate salt thereof may have a concentration as high as 50 mg/mL since some of the peptides have such a high solubility in aqueous solutions, but suggests that solutions of lower concentrations (e.g., 10 mg/mL) will be administered to mammalian subjects (including in particular humans) to treat conditions or diseases such as steroid-dependent tumors; see, e.g., paragraph [0126].  Semple et al. teaches the composition comprising the peptide or acetate salt thereof in an aqueous solution of 5% mannitol is administered by subcutaneous injection; see, e.g., paragraph [0126].
	Semple et al. does not expressly teach the concentration of the acetate salt of the peptide in water or an aqueous solution of 5% mannitol, for example, is either 20 mg/mL or 40 mg/mL.
	Nevertheless, given the teachings of Semple et al. it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have produced a composition comprising the acetate salt of the peptide in water or an See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  
	For clarity, it is noted that claim 76 recites, “the composition does not form a gel depot within 30 minutes of the formation of the composition” and Semple et al. expressly teaches the composition does not tend to gel when administered subcutaneously at effective concentrations;29 so even if the composition were to be administered within 30 minutes of its formulation, according to Semple et al., it does not form a gel depot.
	Therefore, absent a showing of any unobvious difference, it is submitted that the claimed invention is an obvious variation of the composition taught by the prior art; or in other words, the composition suggested by the prior art is indistinguishable from the claimed invention (i.e., a composition consisting of the acetate salt of the peptide of formula 1, water, and mannitol, wherein the concentration of the peptide salt is either 20 or 40 mg/mL).
	Then with regard to claims 81 and 86, because the use of kits at the time of the invention was conventional and routine, it would have been prima facie obvious to one . 
	     	
Conclusion
20.	No claim is allowed.

21.	As previously noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Clinical Trial NCT00117949:  “Study Investigating the Pharmacokinetics, Pharmacodynamics and Safety of FE200486” (posted July 11, 2005) describes the administration of an injectable pharmaceutical composition comprising 20 mg/ml FE200486 (i.e., the acetate salt of the peptide of Formula 1).
	U.S. Patent No. 6,875,843 teaches the GnRH antagonist degarelix.
	Steinberg et al. (Clin. Ther. 2009; 31 (Pt 2): 2312-31) reviews Degarelix: a gonadotropin-releasing hormone antagonist for the management of prostate cancer.
	Newly cited, U.S. Patent No. 8,722,088 teaches in aqueous media, at concentrations of 5 mg/mL or above, degarelix acetate (FE200486) demonstrates nucleation dependent fibrillation, which confers to the substance its ability to form an in vivo gel-like depot at the injection site, such that, on coming into contact with body tissues such as plasma, degarelix spontaneously forms a gel depot from which the peptide or salt thereof is released from the depot by diffusion in a sustained manner.
	 
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
February 4, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The document is stamped received on three different dates.
        
        2 The instant application is a continuation of Application No. 10/380,623.
        3 The declaration makes further reference to another publication, which is not cited as the basis of any of the rejections set forth in the last Office action. 
        
        4 When the unclaimed subject matter of a patent, application publication, or other publication is the inventor’s or at least one joint inventor’s own invention, a rejection, which is not a statutory bar, on that patent or publication may be removed by submission of evidence establishing the fact that the patentee, applicant of the published application, or author derived his or her knowledge of the relevant subject matter from the inventor or at least one joint inventor.  Accordingly the rejection over Jiang et al., which is prior art under 35 U.S.C. § 102(b), may not be obviated by a declaration under 37 C.F.R. § 1.132.  To be clear, Jiang et al., published February 1, 2001, is prior art under 35 U.S.C. § 102(b) because, as noted above, although Applicant claims benefit of the filing date of United Kingdom Application 0117057.0 (i.e., July 12, 2001), Applicant has not yet filed a certified copy of Application as required by 37 CFR 1.55 to perfect the claim.  However, even if Applicant were to perfect the priority claim by filing a certified copy of United Kingdom Application 0117057.0, the declaration would still not be deemed sufficient to remove Jiang et al. as a reference because the declaration merely states to the extent that Jiang et al. may suggest the claimed invention, relevant disclosures thereof were derived from the instant co-inventors.  As explained herein a declaration with a naked assertion of inventorship, which fails to provide any context, explanation or evidence to support that assertion, is insufficient to show that the relied-upon subject matter was the inventor’s own work.    
        5 This must certainly be the case given the fact that the first component is a lyophilized solid peptide with mannitol; if the first and second components were admixed the first component would be dissolved (and it would not be a lyophilized solid). 
        
        6 However, given the fact that the second component, in one embodiment, consists of water, it is not understood precisely how the combination of the first and second components will necessarily yield this solution because the amount of mannitol contained in the first component is not specified.
        
        7 This is evident given the fact that the first component is a lyophilized solid peptide with mannitol; if the first and second components were admixed the first component would be dissolved (and it would not be a lyophilized solid). 
        
        8 As previously explained, although neither van Groeninghen nor Semple et al. expressly teaches the composition of the peptide or acetate salt thereof comprises mannitol, it was well known in the art at the time of the invention that the addition of mannitol and other such polyols to aqueous solutions of peptides stabilizes and protects the peptides from denaturation and degradation upon lyophilization, spray drying, and reconstitution.  Accordingly it would have been obvious to one ordinarily skilled in the art to include in the composition used to prepare the lyophilized acetate salt of the peptide for use as the “first component” mannitol.  Furthermore, for these same reasons, it would have been obvious to one ordinarily skilled in the art to select for use as a “second” component an aqueous solution of mannitol to be used for dissolution of the lyophilized peptide salt.  Thus, given the teachings of the references, as well as knowledge generally available to the artisan of ordinary skill in the art, the artisan would have been motivated to practice the claimed invention (i.e., manufacture a kit comprising a first component comprising a lyophilized acetate salt of the peptide according to formula 1 and a second component comprising an aqueous solution of mannitol). 
        
        9 The presence of mannitol is not absolutely essential given the fact that water alone may be used to dissolve the acetate salt of the peptide, rather than an aqueous solution of mannitol, as well as the fact that there are other substances that can be added to the composition in order to stabilize and protect the peptide from denaturation and degradation upon lyophilization.   
        
        10 “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See M.P.E.P. § 2112.01.
        
        11 Most typically a gel depot formulation is administered by subcutaneous injection and drug or active agent is released slowly in situ (i.e., from the location of the injection, where the depot forms).
        
        12 Accordingly it is not clear how the recitation is intended to limit the subject matter of the claim, which does not recite the composition is administered.
        13 Here there is a distinction being made between a gel that forms upon dissolution of the peptide in a solvent in vitro and a gel depot that forms at the site of injection of a formulation (in situ), which is provides for sustained release of the peptide over time in vivo.
        
        14 See, e.g., the section entitled, “State of the Art”, which discloses, “[the] direct anti-proliferative effect of GnRH agonists and GnRH antagonists on e.g. prostate carcinomas, mammary carcinomas, and ovarian carcinomas has been confirmed by clinical studies.”
        
        15 See, e.g., the abstract.
        16 Even an automaton could manufacture a kit comprised of the salt of a peptide according to formula 1 and water or an aqueous solution of mannitol, when provided with the requisite materials and instructions; and there is no apparent barrier then to the success of the artisan of ordinary skill in the art. 
        17 See, e.g., page 464, which describes the synthesis of analogue 31 and the acetate salt thereof (FE200486).
        
        18 See page 465.
        19 To be clear, Jiang et al. teaches that the highest concentration attempted was 50 mg/ml, which implies that solutions of the peptide salt at lower concentrations (e.g., 20 or 40 mg/mL) may have been also attempted; but even if that were not the case, it would certainly have been obvious to one ordinarily skilled in the art to attempt lower concentrations (e.g., 40 mg/ml).  This is because, for one reason, at lower concentrations of the peptide salt, solutions may be even more stable in vitro.  Here it would be understood by the artisan of ordinary skill in the art that solubility of a peptide salt is limited.  Only so much can be dissolved in a volume of solvent (e.g., water) and so less of the peptide salt will remain stably in solution at relatively high concentrations thereof.  
        20 See, e.g., page 454.
        
        21 See, e.g., page 454.
        
        22 See, in particular, Table 2 at page 460.
        
        23 See, e.g., page 462.
        
        24 Previously, in order to avoid the need for daily injections, it was thought necessary to formulate GnRH antagonists in “slow release formulations”, i.e., compositions comprising biodegradable polymer matrixes (e.g., polylactic-glycolic acid microspheres and a poly(ethylene glycol) based hydrogel systems).  Jiang et al. describes their discovery that the duration of action of long acting depot formulations of GnRH antagonists currently being used (e.g., azaline B) is “strictly dependent [in part] on unique properties of distribution from the [subcutaneous] site of injection” and concludes that the properties of an aqueous solution of FE200486, which does not comprise such biodegradable polymer matrixes, following its administration by subcutaneous injection, confer its “ability to diffuse at high concentrations in a manner similar to that described for slow release formulations of peptides” (i.e., the preexisting long acting depot formulations that use proprietary technologies) (page 454).  These disclosures indicate that it was well appreciated by Jiang et al. that despite the absence of biodegradable polymer matrixes, relatively simple aqueous solutions of FE200486, which appear to be highly stable in vitro, exhibit upon subcutaneous administration the properties of the previously known long acting slow release formulations, which spontaneously form depots that slowly release GnRH analogues into circulation over extended periods of time to render unnecessary daily or relatively frequent administrations.    
        25 Although it is felt somewhat absurd to argue that the composition taught or suggested by the prior art could not be administered to a human, since there is no apparent reason why it could not be, Applicant is duly reminded that the Office lacks the facilities and resources for examining and comparing Applicant's product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural, and functional characteristics as the claimed invention.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed invention is different than that taught or suggested by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
        
        
        26 See the above discussion of Applicant’s arguments related to U.S. Patent No. 7,695,722 (van Groeninghen) above, which provides reasons why those arguments are not found persuasive.  The same reasoning is applicable here.  In short, van Groeninghen teaches a kit comprising a GnRH analogue for use in treating a disease, but not the acetate salt of the peptide of formula 1; nevertheless, since Broqua et al. teaches this peptide salt, it would have been immediately obvious to one ordinarily skilled in the art at the time of the invention to have manufactured a kit according to claims 81 and 86, as suggested by the prior art, which comprises a lyophilized preparation of the peptide and mannitol and water or an aqueous solution of mannitol for dissolution of the lyophilized preparation.  This is because kits were conventionally and routinely used at the time and because kits may be marketed commercially.  
        27 This disclosure at page 7 of the specification makes it evident that “a gel depot” is that which forms after administration at the site of injection; a gel depot therefore does not form in vitro and accordingly the recitation “the composition does not form a gel depot within 30 minutes of formation of the composition” might only find support if the claims were to recite the composition is not administered before 30 minutes (following its formation).
        
        28 See, e.g., claim 73, as first presented by the preliminary amendment filed June 11, 2008.
        29 See, e.g., paragraph [0039].